Citation Nr: 0709907	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-29 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable disability rating for 
intermittent sensory loss, right thigh.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back condition, and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which continued a noncompensable 
rating for intermittent sensory loss, right thigh, and denied 
service connection for a back condition because the evidence 
submitted was not new and material evidence.

The Board notes that the veteran reported that his service-
connected knee disorders aggravate his back condition in his 
Form 9, Appeal to Board of Veterans' Appeal.  The Board notes 
that while this issue was first considered in the September 
2004 supplemental statement of the case, the veteran was not 
issued a proper rating decision on the issue.  The Board 
notes that 38 C.F.R. § 19.31(a) provides that: "in no case 
will a Supplemental Statement of the Case be used to announce 
decisions by the agency of original jurisdiction on issues 
not previously addressed in the Statement of the Case, or to 
respond to a notice of disagreement on newly appealed issues 
that were not addressed in the Statement of the Case."  
Consequently, the Board cannot "take" jurisdiction over this 
claim, since the Board's jurisdiction requires a denial, 
followed by a notice of disagreement, and an appeal after a 
statement of the case.  38 C.F.R. § 20.302.  Accordingly, 
this issue is returned to the RO for further action as deemed 
appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Further development is necessary on the veteran's claims to 
ensure an informed decision.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the United States Court of 
Appeals for Veterans Claims (Court) clarified the duty to 
notify requirements with respect to the new and material 
evidence standard to reopen previously and finally denied 
claims.  The Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
Court found: "The VCAA requires the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial." Id. at 7-8.

In the present appeal, while the veteran was provided with 
appropriate notice of the evidentiary elements of service 
connection in the RO's February 2003 letter, the 2003 letter 
did not advise him of the evidence and information that is 
necessary to reopen his claim for service connection for a 
back disorder under the new and material evidence standard.  
In addition, the letter did not notify him of what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  As such, it will be 
necessary to remand this matter to provide the appellant 
proper VCAA notice.

In addition, any recent VA treatment records that are not of 
record should be obtained.  The VA should obtain all relevant 
VA and private treatment records which could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).

With regard to the veteran's claim for entitlement to a 
compensable disability rating for intermittent sensory loss, 
right thigh, the veteran's representative argues that he 
should be given a new VA examination.  In the Appellant's 
Brief dated February 2007, the veteran's representative 
argues that due to the length of time since the last VA 
examination and in view of the fact that the examination does 
not adequately reveal the current state of the veteran's 
disability, the veteran should be afforded a new VA 
examination.  In the Appellant's Brief dated February 9, 
2007, the veteran's representative indicates that the veteran 
felt that he was not properly evaluated at his most recent VA 
examinations.  Specifically, the representative argues that 
the veteran did not undergo sufficient neurological testing 
at the VA examinations to facilitate a proper evaluation of 
the nature and severity of his intermittent sensory loss in 
the right thigh.  The Board notes that the March 2003 VA 
examination report indicates that the diagnosis was no 
change, but the examiner reported that he would recommend 
review of the EMG/nerve conduction study or repeat study in 
order to further evaluate this condition if required.  
Accordingly, the Board finds that a contemporaneous and 
thorough VA neurological examination with appropriate 
EMG/nerve conduction studies would assist the Board in 
clarifying the severity of his disability.  In addition, 
because it is unclear whether EMG/nerve conduction studies 
were conducted at the March 2003 VA examination, the RO 
should attempt to obtain these records if such studies were 
in fact conducted at the 2003 examination.

Further, the veteran requested a Decision Review Officer 
(DRO) hearing, "if needed," in his VA Form 9, Appeal to 
Board of Veterans' Appeals, dated August 2004.  In light of 
this request and in view of the fact that there is no 
evidence of record that the veteran was scheduled for a DRO 
hearing pertaining to these issues, the RO should contact the 
veteran and ask him if he would like a DRO hearing.  If the 
veteran answers in the affirmative, a DRO hearing should be 
scheduled for the veteran in connection with his appeal. 

Finally, the record indicates that the veteran had applied 
for Vocational Rehabilitation benefits in February 1999.  
Since it appears that these records remain outstanding and 
may be relevant to the veteran's claims, efforts must be made 
to obtain them.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file).
 
 Accordingly, the case is REMANDED for the following action:

1. The RO must send the veteran VCAA 
notice for his new and material evidence 
claim which provides the notice required 
under the relevant portions of the VCAA, 
its implementing regulations, and 
pertinent case law discussed above.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  This notice should 
describe the new and material evidence 
standard and what evidence would be 
necessary to substantiate the element or 
elements required to establish service 
connection that were found insufficient 
in the previous denial, as outlined by 
the Court in Kent, supra.

2.  The RO should obtain the veteran's 
complete VA medical records from John 
Cochran VA Medical Center in St. Louis, 
Missouri.  In particular, the RO should 
obtain records pertinent to any treatment 
received by the veteran from October 2002 
to the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  The RO should associate the VA 
vocational rehabilitation folder with the 
claims file.  All efforts to obtain these 
records should be fully documented, and 
the RO must provide a negative response 
if the records are not available.

4.  The RO should obtain the results of 
any EMG/nerve conduction studies that 
were conducted in conjunction with the 
March 2003 VA examination report 
pertaining intermittent sensory loss of 
the right thigh.  
  
5.  The RO should contact the veteran and 
ask him whether he still desires a DRO 
hearing.  If he answers in the 
affirmative, a DRO hearing should be 
scheduled for the veteran in connection 
with his appeal.

6.  After obtaining all of the above-
mentioned evidence, to the extent 
available, schedule the veteran for a VA 
neurological examination to evaluate the 
severity of his intermittent sensory 
loss, right thigh.  Appropriate 
neurological testing should be conducted, 
to include appropriate EMG/nerve 
conduction studies.  The claims folder 
should be provided to the examiner for 
review of pertinent documents therein, 
and the examination report should reflect 
that such a review was undertaken.

7.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the claims.  
If any benefit sought remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim or claims.  See 38 C.F.R. 
§ 3.655 (2006).  

This claim must be afforded expeditious treatment.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

